DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 04/29/2022 is acknowledged. Claims 2-21 are pending. Claims 2 and 21 were amended. Regarding the Office action mailed 12/29/2021, the rejection of claims 2-5, 8-9, 11-13, 15-16 and 18-21 under 35 USC 102b is withdrawn in view of the amendment to claim 2. New grounds of rejection are set forth below in response to the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-5, 8-9, 11-13, 15-16 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi (US 2006/0257892, previously cited) in view of Beer (Analytical Chemistry 79: 8471-8475 (2007), previously cited on IDS).
With regard to claim 2, Takahashi disclosed:
A method of quantifying a target nucleic acid of a sample, the method comprising: 
Paragraph [0055]: “The invention also provides a method of quantifying the level of contamination in a sample supply, i.e., the concentration of genomic material in a sample.”
Paragraph [0171]: “In another embodiment of the invention, the apparatus may be used to quantify the level of contamination, i.e., the concentration of genomic material in a sample.”
forming a set of droplet [by] segmenting the sample into the set of droplets 
Paragraph [0055]: “…(a) diluting the sample using dilution factors such that the concentration of the genomic material is at most approximately one molecule per sample droplet, (b) acquiring sample droplets from the sample into at least one microfluidic inline reaction channel…”.
Paragraph [0171]: “…a) diluting the sample using dilution factors such that the concentration of the genomic material is at most approximately one molecule per sample droplet, e.g., 3 molecules per 1000 sample droplets, b) acquiring sample droplets from the sample into at least one microfluidic inline reaction channel…”.
each droplet of the set being wrapped in…immiscible carrier fluid; 
Paragraph [0050]: “In some embodiments of the invention, a sample plug is surrounded by an immiscible nonaqueous fluid (e.g., mineral oil) as it is being aspirated to further prevent contamination (e.g., cross-contamination).”
subjecting the set of droplets to an amplification reaction; 
Paragraph [0055]: “…(d) subjecting each sample plug to amplification cycles such that each sample plug comprising a DNA molecule has detectable amplified DNA products, and each sample plug not comprising a DNA molecule will not have amplified DNA products…”.
Paragraph [0171]: “…d) subjecting each sample plug to amplification cycles such that each sample plug comprising a DNA molecule has detectable amplified DNA products (and each sample plug not comprising a DNA molecule will not have amplified DNA products)…”.
after the subjecting, flowing the set of droplets individually to a detection region; 
See Fig. 1 and 2 and paragraph [0071]. See also paragraph [0094]: “…the detection of amplified DNA products as the DNA sample plug passes through the detection area…”.
detecting as each individual droplet flows past the detection region for a presence or an absence of an amplification product of the target nucleic acid; 
Paragraph [0055]: “…(e) detecting the absence or presence of amplified DNA products in each sample plug…”.
Paragraph [0171]: “…e) detecting the absence or presence of amplified DNA products in each sample plug…”.
calculating a total number of droplets of the set detected to contain the amplification product; and determining the starting number of copies of the target nucleic acid based on the calculated total number
Paragraph [0055]: “…(f) determining the ratio of sample plugs comprising amplified products to sample plugs resulting in zero-detection, and (g) using the dilution factor to calculate the original concentration of contaminating DNA in the sample…”.
Paragraph [0171]: “…f) determining the ratio of sample plugs containing amplified products to sample plugs resulting in zero-detection, and (g) using the dilution factor to calculate the original concentration of contaminating genomic material in the sample. Quantification using this method is based on the ratio of sample plugs comprising amplified DNA products stemming from one genomic DNA molecule to sample plugs resulting in zero-detection…”.
With regard to claim 3, Takahashi disclosed PCR as a method of amplification; e.g. paragraph [0030]: “…amplifying (e.g., by methods of PCR and/or waveform profiling)…”.
With regard to claim 4, the term “near saturation” is not explicitly defined in the specification. Additionally, “near” is subject to interpretation. Takahashi disclosed, e.g., “approximately 20 to 40 cycles of denaturation, annealing, and elongation” (paragraph [0088]). It is submitted that 40 cycles would produce a “near-saturation concentration of the amplification product” in the droplets.
With regard to claim 5, as just discussed for claim 4, Takahashi disclosed 20 to 40 cycles.
With regard to claim 8, as discussed for claim 2 above, Takahashi disclosed dilution, and using the dilution factor to calculate the concentration of the DNA in the original sample.
With regard to claim 9, as discussed for claim 2 above, some of the droplets do not contain any copy of the target nucleic acid (e.g. paragraph [0055]: “sample plugs resulting in zero-detection”; paragraph [0171]: “…e.g., 3 molecules per 1000 sample droplets…”; paragraph [0175]: “…by diluting a sample sufficiently to produce a series of sample droplets in which most sample droplets contain no genomic material…”).
With regard to claims 11 and 12, see, e.g., paragraph [0055]: “…genomic material…DNA…”.
With regard to claim 13, see paragraph [0078]: “One of skill in the art will recognize that since the methods herein describe DNA amplification processes, if the genomic material isolated is RNA, it must first be reverse transcribed into DNA, e.g., cDNA, prior to amplification.”
With regard to claims 15 and 16, Takahashi disclosed adding amplification primers to the droplets; paragraph [0055]: “…(c) forming at least one sample plug by mixing each sample droplet with a primer plug…”; paragraph [0171]: “…c) forming sample plugs by mixing each sample droplet with a primer plug, wherein the primer plug comprises amplification reagents…”.
With regard to claim 18, Takahashi disclosed (paragraph [0081]): “Preferably, each sample droplet is approximately 1-2 nl…”.
With regard to claims 19 and 20, Takahashi disclosed (paragraph [0171]): “…e.g., 3 molecules per 1000 sample droplets…”. This implicitly discloses “at least 5 droplets” and “amplification product in fewer than 50% of droplets”.
With regard to claim 21, see paragraph [0050]: “In some embodiments of the invention, a sample plug is surrounded by an immiscible nonaqueous fluid (e.g., mineral oil) as it is being aspirated to further prevent contamination (e.g., cross-contamination).” See also Fig. 1 and 2.
Takahashi did not form the droplets by flowing an immiscible carrier fluid into contact with a flow of sample or carry the droplets through the channel in a continuous flow of the immiscible carrier fluid.
Beer disclosed a method of performing real-time PCR of single copies of target nucleic acid in droplets flowing through a microfluidic device (see title, abstract). Beer formed the droplets by flowing an immiscible carrier fluid into contact with a flow of sample, and carried the droplets through the channel in a continuous flow of the immiscible carrier fluid, at least until the droplets were collected in the observation portion of the channel (see figure 1 and paragraph in right column entitled “Droplet Generation and Chip Design”: “To generate water-in-oil (w/o) microdroplets, we utilized a chip (Figure 1a) with hydrophobic channel surfaces and a shearing cross-flow T-junction…”; paragraph entitled “System Architecture”: “Two infusion pumps (KD Scientific) independently drove the aqueous and oil…streams at predetermined flow rates…”). Beer disclosed (page 8472, left column, last full paragraph): “Monodisperse droplets with tunable volumes are generated using microfluidic chips with a T-junction shearing zone, and droplet size is adjusted by varying channel geometry, flow rate, and dispersed-phase viscosity.”
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Takahashi by forming the droplets using the cross-flow T-junction feature of Beer’s system. Firstly, this would simply represent substituting one known manner of forming droplets in a microfluidic channel with another. Secondly, Beer disclosed his approach was able to form droplets on the order of 10 pL (abstract). Beer disclosed (sentence spanning pages 8471-8472): “Reducing digital PCR reactor volumes another 3 orders of magnitude to the picoliter scale would allow earlier detection due to decreased diffusion distances, a wider range of sample concentrations, reduced reagent consumption, and improved statistics if all reactors are processed.” As Takahashi disclosed volumes of 1-2 nL (paragraph [0081]), using Beer’s approach to droplet formation would reduce the reaction volume to the picoliter scale an obtain benefits as noted by Beer.
Note that this rejection does not propose substituting the entire apparatus of Takahashi with that of Beer, as Takahashi’s principle was based on a continuous droplet flow through a temperature cycling stage and a detection stage (whereas Beer’s approach was to form droplets, collect the droplets in a channel, stop flow, and temperature cycle the entire microfluidic chip while observing the stopped droplets; see abstract). The rejection only posits using the concept of cross-flow T-junction shearing described by Beer to form the droplets, so as to achieve smaller droplet size and corresponding benefits thereof.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al (US 2006/0257892, previously cited) in view of Beer Analytical Chemistry 79: 8471-8475 (2007), previously cited on IDS) as applied to claims 2-5, 8-9, 11-13, 15-16 and 18-21 above, and further in view of Knapp (US 2005/0042639, previously cited). 
The disclosures of Takahashi and Beer have been discussed. Claim 6 requires that “the amplification is performed multiple times and the detecting is performed after each reaction”. The term “the amplification reaction” is construed to refer to the “amplification reaction” of claim 2, in which a set of sample droplets is subjected to “an amplification reaction”. It is noted that the requirements of claim 6 would be fulfilled simply by using the method suggested by the combined disclosures of Takahashi and Beer to perform replicate analyses on the same sample.
Knapp disclosed (paragraph [0252], emphasis provided): “The precision and/or accuracy of nucleic acid quantification can be enhanced by interpolating the comparison to intermediate values between standard values, by running replicate standards, by statistical analyses of repeated sample assays, by running comparisons at two or more amplification levels, and/or the like.”
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the method suggested by the combined disclosures of Takahashi and Beer to perform replicate assays of a sample in order to enhance the precision and/or accuracy of the assay, as disclosed by Knapp.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al (US 2006/0257892, previously cited) in view of Beer Analytical Chemistry 79: 8471-8475 (2007), previously cited on IDS) as applied to claims 2-5, 8-9, 11-13, 15-16 and 18-21 above, and further in view of Link (US 2008/0003142, previously cited).
The disclosures of Takahashi and Beer have been discussed. While Takahashi provided an example where only 3 out of 1000 droplets contained a target molecule (paragraph [0171]), which means that 997 of 1000, or 99.7%, of droplets would not contain any copy of the target nucleic acid, Takahashi’s goal was simply to have no more than one molecule in a droplet (id.).
Along the same lines, Link disclosed (paragraph [0368]): “…our application utilizes high microfluidic throughput in conjunction with limiting DNA template dilutions to amplify single template molecules. As a result, the number of empty reaction droplets increases considerably, comprising 90% or more of the total droplet population following Poisson distributions…”.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made when practicing the method suggested by the combined disclosures of Takahashi and Beer to dilute the sample such that 90% of the droplets contained no target nucleic acid molecule. While Takahashi’s example was 99.7% (3 per 1000 = 0.3% contain a target molecule), Link disclosed that 90% was also acceptable for obtaining single molecules in droplets.

Claims 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al (US 2006/0257892, previously cited) in view of Beer Analytical Chemistry 79: 8471-8475 (2007), previously cited on IDS) as applied to claims 2-5, 8-9, 11-13, 15-16 and 18-21 above, and further in view of Warren (PNAS 103(47):17807-12 (2006), previously cited).
The disclosures of Takahashi and Beer have been discussed. With regard to claim 14, while Takahashi disclosed reverse transcription to generate cDNA for the purposes of detecting organisms with RNA genomes (paragraph [0078]), Takahashi did not disclose using the method to analyze mRNA. In addition, with regard to claim 17, Takahashi did not disclose that the sample contained at least 10 copies of the target nucleic acid or that at least 10% of the sample was segmented. 
With regard to claim 14, Warren used digital RT-PCR to quantify PU.1 and GAPDH mRNA (see abstract; page 17808 paragraph spanning left and right columns, Fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the method suggested by the combined disclosures of Takahashi and Beer to quantify mRNA, since Warren disclosed this as an application of digital amplification technology (i.e. amplification of many small volumes each containing no more than one target molecule).
With regard to claim 17, Warren disclosed that the chip used for digital amplification divided the loaded sample into 1,200 isolated reaction chambers (page 17811, left column, “Microfluidic Digital PCR Chip”), and that the amount loaded onto the chip “represents half the volume of the reverse-transcribed lysate” (page 17812, right column, lines 16-18). It can be seen in Fig. 1 that, e.g., in the top-most, left sample, there are at least 10 wells positive for PU.1 (red) and at least 10 wells positive for GAPDH (green), indicating the sample contained at least 10 copies of each of these targets.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made when practicing the method suggested by the combined disclosures of Takahashi and Beer to partition at least 10% of the sample, and to use samples containing at least 10 copies of target molecule, since Warren had already disclosed this in the context of digital amplification, albeit using a different method of partitioning the sample.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 2-6 and 8-21 are rejected. Claim 7 is allowable over the prior art for the reasons discussed in the Office action mailed 12/29/2021, but objected to for depending from a rejected claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637